      USDC IN/ND case 2:21-cv-00165 document 1 filed 05/18/21 page 1 of 5


                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


EBONY HICKS,                                         )
    Plaintiff,                                       )
                                                     )
vs.                                                  ) CASE NO.:
                                                     )
                                                     )
LAKE COUNTY SHERIFF DEPARTMENT,                      )
     Defendants.                                     )


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       This is an action brought by Plaintiff, Ebony Hicks (“Hicks”), by counsel, against Lake

County Sheriff Department (“LCSD” or “Defendant”), for violating the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”), as amended by the ADA

Amendments Act of 2008 (“ADAAA”), for failing to accommodate her, as well as for retaliating

against Plaintiff because she engaged in protected activity.

                                 I. JURISDICTION AND VENUE

1.     Jurisdiction of this Court is invoked pursuant to 28 USC §1331, § 1337, and §1343. This

action is being brought pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §

12101 et. seq.

2.     This Court also has jurisdiction to grant injunctive and declaratory relief and award

damages pursuant to 42 U.S.C. § 12117.

3.     Hicks filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on or about September 30, 2020. The EEOC issued its Dismissal and

Notice of Rights on February 18, 2021. (See Exhibit A). This action is timely filed within ninety

(90) days of Plaintiff’s receipt of the EEOC decision.

                                                 1
       USDC IN/ND case 2:21-cv-00165 document 1 filed 05/18/21 page 2 of 5


4.     Venue is proper in the Northern District of Indiana, Hammond, Division, as the parties

reside and/or conduct business in Crown Point, IN and the discriminatory conduct occurred in

Lake County, Indiana, within the jurisdiction of the United States District Court for the Northern

District of Indiana, Hammond Division.

                                             II. PARTIES

5.     Hicks is a citizen of the United States of America, and a resident of Lake County,

Indiana.

6.     At all relevant times, Hicks was an employee of Defendant, LCSD

7.     Defendant, LCSD is a law enforcement agency that provides police and corrections

services to the residents of Lake County.

8.     Defendant has more than fifteen (15) employees and satisfies the definition of an

“employer,” as that term is defined in Section 101 of the ADA, 42 U.S.C. § 12111(5(A)

                                   III. FACTUAL ALLEGATIONS

9.     Hicks began her employment with Defendant in October 2018.

10.    At all relevant times, Hicks was a Corrections Officer.

11.    Plaintiff suffers from various disabilities.

12.    Plaintiff’s supervisors, including the Deputy Warden of Personnel, Kimberly Cox, were

aware of her disabilities.

13.    Cox harassed, ridiculed, insulted, and embarrassed Plaintiff based on her disability.

14.    Cox improperly disclosed Hick’s medical information.

15.    Plaintiff was approved for a reasonable accommodation.

16.    Cox threatened termination based on Plaintiff’s exercise of the accommodation.

17.    LCSD supervisors refused to honor Plaintiff’s approved accommodation.



                                                  2
       USDC IN/ND case 2:21-cv-00165 document 1 filed 05/18/21 page 3 of 5


18.    Plaintiff was disciplined for complaining about discrimination.

19.    Hicks has suffered, and continues to suffer, damage to her career and reputation, mental

and physical anguish, loss of opportunity, and income, as well as other financial losses.

                                     IV. LEGAL ALLEGATIONS

                          COUNT 1- VIOLATION OF THE ADA-
                    DISABILITY DISCRIMINATION AND RETALIAITON

20.    Plaintiff hereby incorporates by reference and repleads all allegations set forth in

paragraphs 1-19.

21.    Plaintiff is disabled within the meaning of the ADA, in that she has a physical

impairment that substantially limits a major life activity.

22.    Plaintiff is a qualified individual with a disability.

23.    At all relevant times, Defendant was aware of Plaintiff’s disability.

24.    Defendant harassed Plaintiff based on her disability.

25.    Defendant retaliated against Plaintiff based on her disability.

26.    Defendant’s treatment of Plaintiff because of her disability was in violation of the ADA.

27.    Defendant’s acts or omissions in this matter amounted to discrimination against the

Plaintiff based on her disability.

28.    Plaintiff has suffered and continues to suffer harm as a result of Defendant’s unlawful

actions.




                                                  3
       USDC IN/ND case 2:21-cv-00165 document 1 filed 05/18/21 page 4 of 5


                                 COUNT II- VIOLATION OF ADA
                                 FAILURE TO ACCOMMODATE

29.     Plaintiff hereby incorporates by reference and repleads all allegations set forth in

paragraphs 1-28.

30.     Plaintiff is a qualified individual with a disability.

31.     Defendant failed to honor Plaintiff’s reasonable accommodation.

32.     In the alternative, Defendant denied Plaintiff a reasonable accommodation.

33.     Defendant discriminated against Plaintiff based on her disability.

34.     Plaintiff has suffered and continues to suffer harm as a result of Defendant’s unlawful

actions.



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Ebony Hicks, by counsel, does hereby request the following

as relief:

1.      Enter judgment in favor of Plaintiff;

2.      Enjoin Defendant from committing further acts of discrimination and retaliation;

3.      Award lost wages, front pay, and associated benefits due to the denial of Plaintiff’s

statutory rights;

4.      Award compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions.

5.      Award compensatory damages;

6.      Award compensation for all past and future pecuniary and non-pecuniary losses,

including emotional pain, inconvenience and humiliation;

7.      Award liquidated damages;

                                                   4
       USDC IN/ND case 2:21-cv-00165 document 1 filed 05/18/21 page 5 of 5


8.      Award punitive damages;

9.      Award all costs and attorney’s fees incurred as a result of pursing this action;

10.     Award pre- and post-judgment interest in all sums recoverable; and

11.     Award all other legal and/or equitable relief this Court deems just and proper.



                                                        Respectfully submitted,
                                                        CURLIN & CLAY LAW,
                                                        ASSOCIATION OF ATTORNEYS

                                                        s/Robin C. Clay
                                                        ______________________________
                                                        Robin C. Clay, 22734-49
                                                        8510 Evergreen Ave. Suite 200
                                                        Indianapolis, IN 46240
                                                        Telephone (317) 202-0301
                                                        Facsimile (317) 282-0688
                                                        E-mail: rclay@curlinclaylaw.com


                                DEMAND FOR TRIAL BY JURY

Plaintiff respectfully requests a jury trial as to all issued deemed triable.


                                                        Respectfully submitted,
                                                        CURLIN & CLAY LAW,
                                                        ASSOCIATION OF ATTORNEYS

                                                        s/Robin C. Clay
                                                        ______________________________
                                                        Robin C. Clay, 22734-49
                                                        8510 Evergreen Ave. Suite 200
                                                        Indianapolis, IN 46240
                                                        Telephone (317) 202-0301
                                                        Facsimile (317) 282-0688
                                                        E-mail: rclay@curlinclaylaw.com




                                                   5
